NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                    File Name: 16a0029n.06
                                                                                        FILED
                                       CASE NO. 15-5178                           Jan 15, 2016
                                                                              DEBORAH S. HUNT, Clerk
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 UNITED STATES of AMERICA,                            )
                                                      )
       Plaintiff-Appellee,                            )
                                                      )    ON APPEAL FROM THE
                v.                                    )    UNITED STATES DISTRICT
                                                      )    COURT FOR THE EASTERN
 MISTY ANGEL,                                         )    DISTRICT OF TENNESSEE
                                                      )
       Defendant-Appellant.                           )
                                                      )

Before: MERRITT, BATCHELDER, and DONALD, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Misty Angel appeals a below-guideline

criminal sentence, claiming that it is substantively unreasonable. We AFFIRM.

       On October 16, 2013, the police arrived at Angel’s residence (a single-wide trailer home)

inside of which Angel was manufacturing methamphetamine. Five minor children were also

inside the trailer at the time and police took them to a hospital for decontamination. Angel

admitted to smoking methamphetamine in the trailer and to cooking methamphetamine there on

at least six prior occasions. Some of the children relayed that they had on prior occasions had to

leave the residence because of strong chemical odors that hurt their eyes. Angel was using a

“one-pot” method (i.e., mixing certain toxic, flammable, and explosive chemicals into a single

container; here, a Coke bottle) and adding additional heat to facilitate the chemical reaction.

       Angel entered a guilty plea to attempt to manufacture methamphetamine, in violation of

21 U.S.C. §§ 841(b)(1)(C) and 846, and proceeded to sentencing. Angel’s presentence report

revealed three prior methamphetamine-related convictions, including two felonies for exactly the
No. 15-5178
United States of America v. Misty Angel

same conduct: manufacturing methamphetamine in her home in the presence of children. In fact,

she was on probation for her second felony at the time she committed the present offense.

        Those prior convictions qualified Angel as a career offender, with a resulting total

offense level of 29 and criminal history category of VI. This produced an advisory guideline

range of 151 to 188 months in prison. Angel moved the district court for a below-guidelines

sentence due to her personal history—specifically, that she had been sexually abused as a child,

had been physically and emotionally abused in her adult relationships (and had five children

from five different men), is chemically dependent, and has documented mental health issues.

        At sentencing, the district court thoroughly considered Angel’s arguments and each of the

18 U.S.C. § 3553(a) factors and imposed a sentence of 138 months in prison. This sentence is 13

months below the bottom of the advisory guideline range. The court expressed its particular

concern that Angel had endangered children (her own and her neighbors’) by cooking

methamphetamine in the trailer home while the children were also present, and had done so

repeatedly, this being her third conviction for that same inherently dangerous act. But the court

also held that 138 months was sufficient.

        On appeal, Angel argues only that the sentence was substantively unreasonable because

the district court did not give sufficient weight to her mitigating personal history, a claim we

review for abuse of discretion. See Gall v. United States, 552 U.S. 38, 41 (2007). Merely

claiming “[t]hat the court did not weigh the factors . . . in the manner that [s]he would have liked

to have had them weighed does not indicate that the court acted improperly or disregarded [her]

arguments.” United States v. Hogan, 458 F. App’x 498, 504 (6th Cir. 2012). We find no abuse

of discretion here.

        Accordingly, we AFFIRM.




                                                 2